DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted (as per clam set of preliminary Amendment of January 31, 2020).

Group I, claims 1-5, 8-10, 13-15, 17, and 19 drawn to a solid-state reference electrode;
Group II, claims 20, 22, 24, and 29, drawn to a method of producing a solid-state reference electrode;
Group III, claim 31, drawn to a system for determining ionic concertation in an acidic and/or abrasive analyte; and
Group IV, claims 35 and 37, drawn to a method of determining ionic concertation in an acidic and/or abrasive analyte.

Note:
if any of inventions Group I, III, or IV is elected the Examiner will rejoin the other groups in this list to it.  So, for example, if invention Group IV is elected, then Group III and Group I will be rejoined to Group IV.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the solid-state reference electrode of claim 1 is obvious (lacks an inventive step) over Shimomura et al. US 4,507,194 (hereafter “Shimomura”) in view of Heider et al. EP 0267892 A2 (hereafter “Heider”).
Shimomura discloses a solid-state reference electrode otherwise the same as that set forth in at least Applicant’s claim 1 only except that the reference element (11) is not embedded in the electrochemically active composite (12), but is instead covered by it an end thereof.  See the title, Abstract, Figures 1(A) and 1(B), and col. 3:2-53 (note especially “polyvinylamine” in line 43 and “silver nitrate” in line 48), col. 4:13-17 (note “vinyl type polymer (inclusive of a cross-linked type polymer)…”), Example 7 in 
columns 9-10, and claim 6. Heider discloses a solid-state reference electrode in which a reference element (13) is embedded in polymer electrolyte  coating (12).  See the Abstract, Figure 1, and col. 3:1-10.   So, in light of Heider to have the reference element in Shimomura be embedded in the electrochemically active composite is just a size change of the electrochemically active composite and also of the insulating layer or sheath 14 so that the bottom edge of the insulating layer does not extend to the bottom of the reference element, as shown in Shimomura Figures 1(A) and 1(B), but ends above it, and the electrochemically active composite extends upwards along the sides of the reference element now exposed by the receded insulating layer. The modified solid-state reference electrode of Shimomura may appear as shown below
		
    PNG
    media_image1.png
    285
    324
    media_image1.png
    Greyscale


Such a modification is a simple way to increase the surface area of the reference electrode without increasing its diameter.


A telephone call was made to Clifford Mass on June 6, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.  The indicated telephone number ((212) 708-1890) on the last preliminary Amendment does not appear to be functional.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             June 6, 2022